Citation Nr: 1613321	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At that time, the Board held the record open for 60-days to allow for the submission of additional evidence; subsequently, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral knee degenerative joint disease, status post knee replacement, began in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee degenerative joint disease, status post knee replacement, are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claim of entitlement to service connection for a bilateral knee condition.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr, 21 Vet. App. at 303.  However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that he has a bilateral knee condition related to his period of service.  He specifically alleges that this disability is related to an in service 12 mile march while attempting to obtain the Expert Infantry Badge.  Additionally, the Veteran claims his job as a mortar man required him to carry the heavy mortar equipment which strained his knees. 

The Veteran's enlistment exam from March 1955, noted no abnormalities other than pes planus.  A service treatment record, dated November 1957, noted the Veteran was in a motor vehicle accident in which he was thrown through the windshield and had lacerations on the forehead.  Service treatment records after the motor vehicle accident reflect back pain; however, service treatment records do not reveal any complaint, diagnosis, or treatment for any knee conditions.  In the separation Report of Medical History, dated January 1959, the Veteran checked the box noting swollen or painful joints.  He noted no arthritis, rheumatism, bone, joint, or other deformity.  He did not specify which joints were swollen or painful.  The Veteran's discharge exam from January 1959, noted no abnormalities other than a healed appendectomy scar.  

Multiple private treatment records in June 1974, noted knee pain and swelling.  The Veteran was allowed to work if there was no prolonged standing or climbing and could sit down.

A private treatment record, dated March 1975, noted lower back pain that radiates to both hips and down to knees.  The doctor noted straight leg raises to 60 degrees great on right than left with posterior calf and knee pain.  

A private treatment record, dated November 1975, noted both knees were painful, but no effusion was present.  

In March 1977 consultation report, the Veteran stated he had been put on Motrin for his arthritis a year earlier.  He had been seeing a doctor for his knees.

In a VA examination, dated August 2010, the Veteran reported being able to vacuum, drive a car, climb stairs, take out the trash, walk, shop, perform gardening activities and push a lawn mower.  The examiner noted that the Veteran's posture was normal and he walked with a normal gait.  In a tandem gait, the Veteran's walk was abnormal and though he was able to walk in tandem, he was unsteady and teetered.  The examiner noted this was due to poor balance.  The Veteran had no difficulty with weight bearing, balance, or ambulation.  He did not require any assistive device for ambulation.   Motor function was within normal limits.  

A May 9, 2011 statement by the Veteran's former spouse, noted that they had been married from March 1958 to December 1977.  During that period of time, she had never known the Veteran to be free from pain in his knees.  He constantly took medication and during that time he saw several doctors.

A May 9, 2011 statement by the Veteran's current spouse, noted that they had been married since September 1978.  Since that time the Veteran had taken medication and needed the use of support apparatus for his knee disability.  The Veteran had seen several different doctors and received numerous treatments on his knees.  

In a May 2011 statement, the Veteran noted that he was in the Army from March 1955 to March 1959.  During 1957 and 1958, he was assigned to a Heavy Motor Company and part of his job was to assist in the assembly and disassembly of a 4.2 inch mortar.  The weapon weighed 654 pounds and the smallest disassembled piece weighed 98 pounds with the others weighing 100, 155, and 160 pounds.  The Veteran stated that the work was done manually on mostly slippery or frozen ground.  Several times he went to the Aid station for knee pain and was given medication to take with some coffee.  Additionally, the Veteran was a candidate for the Expert Infantryman Badge and this involved a long and rigorous testing which included a forced off road field march with full field packs and weapons.  The Veteran stated the load weighed in excess of 100 pounds.  After the march, the Veteran stated he was unable to walk because of his knees and was placed in a truck to return to his outfit.  He stated he has had problems with his knees ever since.  

A VA examination was conducted in May 25, 2011.  The physical examination reflected that his gait was normal.  The examiner noted that the Veteran stated he could not walk very well, but that was not demonstrated by his coming from the waiting room to the examining room.  The Veteran walked very briskly without any indication of pain or disability in the knees.  The examiner stated he had no indication of instability, locking, or swelling.  The Veteran did not have inflammatory joint disease and reported no flare-ups or incapacitating events.  The Veteran did use knee braces which he indicated helped.  The examiner noted there was no history of an injury or surgery.  The Veteran indicated his difficulties in daily activities were mostly with stairs and that he could walk a half a mile or more without any problem.  On physical examination, the bilateral knees appeared somewhat large and arthritic, but had no tenderness or swelling around the patella or the medial or lateral aspect of the joint.  The Veteran had no Baker's cyst or tenderness in the posterior aspect of the joint.  The Veteran flexed to 140 degrees and fully extended and repeated flexion and extension of the knees both actively and passively.  This produced no indication of pain, weakness, or fatigue.  Lateral and medial stress on the knees showed no laxity of the lateral or medial collateral ligaments and he was negative for anterior and posterior drawer sign which would indicate intact anterior and posterior cruciate ligaments.  The Veteran was negative for McMurray's sign and he ambulated without appearance of any discomfort whatsoever in the knees.  X-rays were conducted of both the left and right knees.  Both knees showed the bones intact and well-aligned.  There was decreased medial tibiofemoral joint space and femoral patella joint space with osteophyte formation of the adjacent bones.  The radiologist's impression was degenerative changes of tibiofemoral joint and femoral patella joint of bilateral knees.  The examiner's assessment was age acquired degenerative joint disease of the bilateral knees.  The examiner felt that though the Veteran said he could not walk very well, the Veteran did not demonstrate that.  The Veteran demonstrated very good ambulation without appearance of any discomfort.  He did have some degenerative joint disease that appeared to be age acquired.

A letter from a private physician, received in September 2011, noted the Veteran had longstanding problems with his joints.  The Veteran had pain in the knees and on standing he had genu varus of both knees.  X-ray views of both knees showed advanced bilateral knee tricompartmental arthritis with changes worse in the medial compartments.  The bilateral knee arthritis was beginning to affect the activities of daily living.  The Veteran's knees were showing bone-on-bone apposition and the doctor doubted that intra-articular injections would be of any value.  The doctor informed the Veteran that at some point he would become a candidate for both staged total knee replacements. 

In the Veteran's Notice of Disagreement (NOD), received September 2011, he made note of an attached website article which indicated that degenerative joint disease could be caused by repetitive stress injuries and other causes and not just due to age.  The Veteran also stated that the examiner never viewed his ability to walk to the waiting room since he was walking ahead of the Veteran.  Additionally, the examiner's statement regarding his large knees did not mention that the Veteran indicated they were swollen and in pain.  The Veteran told him he was taking Vicodin for the pain, but the examiner omitted that information.  The Veteran stated that the examiner failed to mention that he had his knee brace on at the time of the examination.  The Veteran further stated that his ability to walk a half a mile is if he uses his knee braces and it is on level ground.  

At the January 2016 hearing, the Veteran reiterated the statements he made in the September 2011 NOD.  Additionally, the Veteran's spouse discussed how he has had difficulty with his knees since she met him.  She stated that he always had problems walking and as the years advanced he became more bowlegged.  

A letter from a doctor at the Fondren Orthopedic Group, dated February 2016, noted that he had performed total knee replacements of both knees on the Veteran in July 2015 and October 2015.  The Veteran indicated to the doctor that his activities in 1956 of engaging in a forced march of 12 miles in three hours caused injury that took several years to become painful and eventually lead to his surgery.  The Veteran showed the doctor evidence of his being awarded the Expert Infantryman Badge in November 1956 and explained to the doctor that the 12 mile forced march was one of the pre-qualifiers to take the test for this award.  The doctor stated that it was his opinion that the Veteran's condition is at least as likely as not, either in part or whole, related to his time in service.   

Entitlement to service connection for a bilateral knee condition is warranted.  The Veteran has a current bilateral knee condition and medical records associated with the claims file reflect complaints regarding his knees going back to June 1974.  Though the service treatment records do not reveal any complaint, diagnosis, or treatment for any knee conditions, they do reflect the Veteran noting swollen or painful joints on his Report of Medical History at separation.

The Veteran has stated that his knee pain has existed since service and is due, in part, to a 12 mile march required to obtain the Expert Infantry Badge.  The Veteran's former spouse submitted a statement noting that the Veteran had been suffering from knee pain since service.  Additionally, the Veteran's current spouse has stated he has suffered with knee pain ever since they met.  The Veteran's DD-214 confirms his receipt of the Expert Infantry Badge and it confirms his marriage.  Though the Veteran, his spouse, and his former spouse are not able to diagnose his knee condition, they are able to testify as to their observations of the onset of the Veteran's symptoms.  The Board finds the Veteran's statements and his former spouse's statement to be consistent with the notation regarding his joints made on the Report of Medical History at separation.

The Board finds the VA examination in August 2010 to be inconsistent.  The examiner noted the Veteran's inability to walk in tandem gait and states it is due to his poor balance, but then goes on to note that the Veteran had no difficulty with balance.  The VA examination in May 2011 noted that the Veteran was able to walk well, but the examiner did not discuss whether that was due to the knee braces the Veteran used or the pain medication.  The examiner's opinion regarding the Veteran's knee condition appeared to be focused on his employability and not on whether it was caused by service.  The examiner does state that the Veteran's degenerative joint disease appears to be age acquired; however, he never discusses the Veteran's contentions regarding in-service incidents.  

In the February 2016 letter, the Veteran's doctor reviewed evidence of the Veteran being awarded the Expert Infantry Badge and stated that it was his opinion that the Veteran's condition is at least as likely as not, either in part or whole, related to his time in service.  

Given the Veteran's competent and credible statements regarding the pain he experiences in his knees and the history of his bilateral knee disability; the competent and credible statements regarding the continuity of symptomatology of the Veteran's pain by the Veteran's spouse and former spouse; the service records reflecting a notation of joint pain or swelling and the receipt of the Expert Infantry Badge; and post service private treatment records and letters reflecting a bilateral knee disability, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral knee condition, began in service.  As such, service connection for a bilateral knee condition is granted.


ORDER

Service connection for a bilateral knee degenerative joint disease, status post knee replacement, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


